Exhibit 10.3


U.S. Form


ARCOSA, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT
GRANT AGREEMENT
PERFORMANCE PERIOD 20XX-20XY
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”),
is made by and between ARCOSA, INC. (hereinafter called, the “Company”) and
                 (hereinafter called, the “Grantee”), is made as of         
(the “Date of Grant”); the performance period for this award is the three-year
period from January 1, 20XX through December 31, 20XY (the “Performance
Period”).
WITNESSETH:
WHEREAS, the Grantee complies with the requirements of eligibility for the award
of performance-based Restricted Stock Units under the Arcosa, Inc. 2018 Stock
Option and Incentive Plan (the “Plan”); and
WHEREAS, the Company has determined to grant to the Grantee an award of
performance-based Restricted Stock Units, denominated in Shares of the Company,
so that one Restricted Stock Unit is valued as one Share, subject to the terms
and conditions hereinafter set forth, as a performance incentive affording the
Grantee an opportunity to obtain an increased proprietary interest in the
Company, thereby promoting a closer nexus between the Grantee’s interest and the
interests of the Company, and to stimulate the Grantee’s enthusiastic
participation in the development, growth, performance, and financial success of
the Company;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Performance-Based Restricted Stock Units.



Subject to the terms and conditions of the Plan, this Agreement, and the
restrictions set forth below, the Company hereby grants to the Grantee (this
“Performance Unit Grant”) a target award of          Restricted Stock Units (the
“Target Award”); provided that the actual number of Restricted Stock Units that
are granted and may be vested under this Agreement may range from 0% to up to
__% of the Target Award, based upon the achievement of the goals and objectives
during the Performance Period, as set forth on the attached Appendix (such
actual number of Restricted Stock Units vested is referred to herein as, the
“Vested Performance Units”). Each Vested Performance Unit shall be converted
into one Share of the Company, in accordance with and subject to the terms and
conditions of the Plan and this Agreement.


2.
Stockholder Status.



The Grantee will have no rights as a stockholder (including, without limitation,
the right to vote and to receive dividends) with respect to any Restricted Stock
Units covered by this Agreement until the issuance of Shares to the Grantee (in
certificated or book-entry form) upon the conversion of the Vested Performance
Units into Shares. The Grantee, by his or her execution of this Agreement,
agrees to execute any documents requested by the Company in connection with the
conversion of Vested Performance Units. Except as otherwise provided in Section
8 hereof, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of such Shares.





--------------------------------------------------------------------------------






3.
Vesting; Forfeiture.



Subject to the special vesting and forfeiture rules in this Agreement
(including, without limitation, the remedies set forth in Section 10(f) below)
and subject to certain restrictions and conditions set forth in the Plan, the
Restricted Stock Units shall become vested (i.e., become Vested Performance
Units) effective as of May 15, 20XZ (the “Vesting Date”), subject to
determination by the Human Resources Committee of the Board of Directors (the
“Committee”) of the achievement of the requirements/targets set forth on the
Appendix attached to this Agreement as of the end of the Performance Period,
which Appendix is by this reference made a part hereof.


In addition, the following special rules shall apply:


(i)
In the event of the death of the Grantee or the termination of the Grantee’s
employment for Disability (as defined in the Plan) prior to the Vesting Date,
the performance goals set forth on the attached Appendix shall be assumed to
have been met at the target level on the date of such death or termination of
employment for Disability, and the Grantee (or the Grantee’s personal
representative) shall become vested in Vested Performance Units on such date
(the “Death/Disability Vesting Date”) in an amount equal to the Target
Performance Units multiplied by a fraction, the numerator of which is the number
of days from the Date of Grant to the date of death or termination of employment
for Disability, and the denominator of which is the number of days in the full
Performance Period;



(ii)
Subject to Section 18 of the Plan, and except as expressly otherwise provided
herein, in the event a Change in Control (as defined in the Plan) occurs, and
(A) the Company or buyer or successor to the Company in such Change in Control
continues or assumes this Agreement (or converts or replaces this Agreement with
a new award containing substantially the same terms as this Agreement, other
than terms rendered inoperative by reason of the Change in Control (a
“Substitute Award”)), the Target Award shall be converted into Time-Based
Restricted Stock Units at the greater of target or actual performance, as
determined by the Human Resources Committee, calculated as of the date of such
Change in Control (the “Change in Control Date”) and shall vest on the Vesting
Date (or, if earlier, in accordance with the terms of Section 3(i) or (iii)),
provided, however, if the Company, or such buyer or successor, terminates the
Grantee’s employment without Cause (as defined below) within 12 months of the
Change in Control (a “Qualifying Termination”), the Time-Based Restricted Stock
Units shall become 100% vested on the date of such Qualifying Termination; or
(B) the Company or buyer or successor to the Company in such Change in Control
does not continue or assume this Agreement (or convert or replace this Agreement
with a Substitute Award), the Grantee shall become 100% vested in the Target
Award on the Change in Control Date in an amount based on the greater of target
or actual performance, as determined by the Human Resources Committee,
calculated as of the Change in Control Date (the “CIC Vesting Date”).
Notwithstanding the foregoing, if the Grantee is a participant in the Arcosa,
Inc. Change in Control Severance Plan, as may be amended from time to time (or
any successor plan thereto) (the “CIC Plan”) and the CIC Plan is in effect on
the Change in Control Date, the terms of this Section 3(ii) shall not apply, and
instead, treatment of the Target Award on a Change in Control shall be
determined in accordance with the CIC Plan.



(iii)
Subject to item (iv) below, in the event of the Grantee’s termination of
employment without Cause (as defined below) or for Retirement (as defined below)
prior to the Vesting Date,



2



--------------------------------------------------------------------------------




this Performance Unit Grant shall not be immediately forfeited and the Grantee
shall become vested in Vested Performance Units on the Vesting Date, based on
the level of achievement of the performance goals set forth on the attached
Appendix at the end of the Performance Period as determined by the Committee,
multiplied by a fraction, the numerator of which is the number of days from the
Date of Grant to the date of termination without Cause or Retirement, as
applicable, and the denominator of which is the number of days in the full
Performance Period. For purposes of this Agreement,


(A)
“Cause” means (1) the continued failure of the Grantee to satisfactorily perform
the Grantee’s duties with the Company or a failure of the Grantee to comply with
the Company’s code of conduct or written policies or procedures, or willful
failure of the Grantee to follow directions of the Board or the Grantee’s
supervisor or manager, or any other willful act that likely will result in a
materially negative effect to the Company, which, if curable, is not cured
within thirty (30) days after notice thereof to the Grantee by the Company; (2)
fraud, theft, misappropriation embezzlement, dishonesty or breach of fiduciary
duty by the Grantee; (3) misappropriation of any corporate opportunity or
otherwise obtaining personal profit from any transaction which is adverse to the
interests of the Company or to the benefits of which the Company is entitled;
(4) the conviction of a crime that has caused or may be reasonably expected to
cause material injury to the Company or any of its Affiliates, or the conviction
of a felony; or (5) the willful misconduct by the Grantee which is injurious to
the Company (monetarily or otherwise), which if curable, is not cured by the
Grantee within thirty (30) days after receipt by the Grantee of a written notice
from the Company.



(B)
“Retirement” shall mean the Grantee’s voluntary termination of employment (other
than by the Company or due to death or Disability), provided that at the time of
the Grantee’s termination of employment (1) the Grantee is at least age 55 and
(2) the sum of the Grantee’s age and full years of continuous employment with
the Company (and its Subsidiaries, Affiliates and any predecessor to the
Company, its Subsidiaries or Affiliates) equal at least 65.



(iv)
The Grantee shall forfeit all of the unvested Restricted Stock Units to the
Company, if, prior to vesting in accordance with this Section 3, the Grantee
violates any of the provisions of Section 10 below, the Grantee’s employment
with the Company terminates for any reason, or the Committee determines prior to
the Vesting Date that such Restricted Stock Units shall not vest because one or
more of the requirements/targets set forth in Appendix A have not been achieved.
Upon forfeiture, all of the Grantee’s rights with respect to the forfeited
Restricted Stock Units shall cease and terminate, without any further
obligations on the part of the Company.



4.
Form and Timing of Payment.



Subject to the provisions of the Plan and this Agreement, upon the vesting of
Restricted Stock Units in accordance with Section 3 above (on the Vesting Date,
the Death/Disability Vesting Date, or the CIC Vesting Date, as applicable), or
as soon as practicable following such vesting, but in no event later than sixty
(60) days after the Vesting Date, the Death/Disability Vesting Date, or the CIC
Vesting Date, as applicable, the Company shall convert the Vested Performance
Units into (i) the number of whole Shares equal to the number of Vested
Performance Units, (ii) a cash payment equal to the aggregate Fair Market Value
of the


3



--------------------------------------------------------------------------------




Shares which otherwise would have been delivered at the time of conversion in
lieu of delivering such Shares, or (iii) a combination of (i) and (ii) above,
and shall deliver such Shares and/or cash to the Grantee or the Grantee’s
personal representative. Shares and/or cash shall only be delivered under this
Section 4 if the Grantee or the Grantee’s personal representative has made
appropriate arrangements with the Company in accordance with Section 27 of the
Plan for applicable taxes which are required to be withheld under federal, state
or local law or the tax withholding requirement has otherwise been satisfied.


5.
No Rights of Continued Service.



Nothing herein shall confer upon the Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Subsidiaries to terminate the Grantee’s service at any time.


6.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Committee, and all
questions of interpretation and application of this Performance Unit Grant shall
be subject to determination by a majority of the members of the Committee, which
determination shall be final and binding on Grantee.


7.
Subject to Plan.



This Performance Unit Grant (including any Target Award (and any Vested
Performance Units), as well as any Shares payable with respect thereto) is
granted subject to the terms and provisions of the Plan, which Plan is
incorporated herein by reference. In case of any conflict between this Agreement
and the Plan, the terms and provisions of the Plan shall be controlling.
Capitalized terms used herein, if not defined herein, shall be as defined in the
Plan.


8.
Adjustment of Number of Units.



The number of Restricted Stock Units awarded pursuant to this Agreement and the
Shares to be delivered with respect to the Restricted Stock Units shall be
subject to adjustment in accordance with Section 20 of the Plan.


9.
Repayment on Restatement.



Vested and unvested Restricted Stock Units (and any Shares delivered upon
conversion of Vested Performance Units) are subject to forfeiture in order to
satisfy amounts recoverable by the Company that the Committee determines
pursuant to the Policy for Repayment on Restatement of Financial Statements as
may be in effect at the time of the determination, which policy is incorporated
herein by reference.


10.
Restrictive Covenants.



(a)Non-Disclosure; Confidential Information.


(i)During the Grantee’s employment with the Company, the Company shall grant the
Grantee otherwise prohibited access to the Company’s Confidential Information.
Throughout the Grantee’s employment with the Company and thereafter: (x) the
Grantee shall hold all Confidential Information in the strictest confidence,
take all reasonable precautions to prevent its inadvertent disclosure to any
unauthorized person, and follow all policies of the Company protecting the


4



--------------------------------------------------------------------------------




Confidential Information; and (y) the Grantee shall not, directly or indirectly,
utilize, disclose or make available to any other person or entity, any of the
Confidential Information, other than in the proper performance of the Grantee’s
duties. “Confidential Information” includes all trade secrets, inventions and
confidential and proprietary information of the Company including, but not
limited to, the following: all documents or information, in whatever form or
medium, concerning or relating to any of the Company’s discoveries; designs;
plans; strategies; models; processes; techniques; technical improvements;
development tools or techniques; modifications; formulas; patterns; devices;
data; product information; manufacturing and engineering processes, data and
strategies; operations; products; services; business practices; policies;
training manuals; principals; vendors and vendor lists; suppliers and supplier
lists; customers and potential customers; contractual relationships; research;
development; know-how; technical data; software; product construction and
product specifications; project information and data; developmental or
experimental work; plans for research or future products; improvements;
interpretations, and analyses; database schemas or tables; infrastructure;
marketing methods; finances and financial information and data; business plans;
marketing and sales plans and strategies; budgets; pricing and pricing
strategies; costs; customer and client lists and profiles; customer and client
nonpublic personal information; business records; audits; management methods and
information; reports, recommendations and conclusions; and other business
information disclosed or made available to the Grantee by the Company, either
directly or indirectly, in writing, orally, or by drawings or observation.
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (A) is generally available to the
public on the Date of Grant or (B) becomes generally available to the public
other than as a result of a disclosure not otherwise permissible hereunder.


(ii)If the Grantee shares Confidential Information with outside persons, other
than as required to comply with applicable laws and as necessary to manage the
Grantee’s personal finances or in accordance with the exceptions contained in
this Section 10(a), the Grantee’s rights under this Agreement may be forfeited
upon a determination by the Committee that the Grantee has violated this Section
10. Nothing in this Agreement prohibits the Grantee from reporting possible
violations of U.S. federal or state law or regulations to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, making other disclosures that are protected under the whistleblower
provisions of U.S. federal or state law or regulation, or participating in an
investigation or proceeding conducted by any governmental or law enforcement
agency or entity. The Grantee does not need the prior authorization of the
Company to make any such reports or disclosures, and the Grantee is not required
to notify the Company that the Grantee has made such reports or disclosures.


(iii)This Agreement also does not prohibit the disclosure of a trade secret (as
that term is defined under applicable law) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, where such disclosure is made solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Grantee files a lawsuit for reporting a
suspected violation of the law, the Grantee may disclose the trade secret to
Grantee’s attorney and use the trade secret in the court proceeding if the
Grantee files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to court order.


(b)Non-Competition. In consideration for (i) this Agreement and the Restricted
Stock Units provided herein; (ii) the Company’s promise to provide Confidential
Information to the Grantee, (iii) the


5



--------------------------------------------------------------------------------




substantial economic investment made by the Company in the Confidential
Information and the goodwill of the Company, (iv) the Company’s employment of
the Grantee and (v) the compensation and other benefits provided by the Company
to the Grantee, to protect the Company’s Confidential Information and the
business goodwill of the Company, the Grantee agrees to the following
restrictive covenants and the covenants set forth in Sections 10(c), (d), (e)
and (f). During the Grantee’s employment and for a twelve (12) month period (the
“Restricted Period”) subsequent to the Grantee’s date of termination, the
Grantee agrees he or she will not, directly or indirectly, absent the express,
written consent of the CFO or the Chief Legal Officer of the Company, or either
of their respective designees, become or serve as, directly or indirectly, a
director, officer, employee, owner, partner, advisor, agent, or consultant with,
or engage in, any business that manufactures, provides or sells infrastructure
products, which includes but is not limited to, construction materials and
equipment, transportation products, energy equipment, and any other products and
services provided by the Company or its affiliates during the Grantee’s
employment (“Competing Business”), in any state, and other similar geographic
territory, in which the Company or any of its affiliates operate as of the date
of the Grantee’s termination of employment and for which the Grantee performed
services, had responsibility or received Confidential Information (“Restricted
Territory”). Further, for a twelve (12) month period after the Grantee’s
termination of employment, the Grantee agrees not to serve as a consulting or
testifying expert for any third party in any legal proceedings (including
arbitration or mediation) or threatened legal proceedings involving the Company,
unless called to do so by the Company or an Affiliate. The Grantee agrees to
notify the CFO in writing, with a copy of such notice to the Chief Legal Officer
of the Company, in the event the Grantee accepts employment of any nature with
any person, business, or entity during the Restricted Period.


(c)Non-Solicitation. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons, solicit business from, interfere with, or induce to curtail or
cancel any business or contracts with the Company, or attempt to solicit
business with, interfere with, or induce to curtail or cancel any business or
contracts with the Company, or do business with any actual or prospective
customer or client of the Company with whom the Company did business or who the
Company solicited within the preceding two (2) years, and who or which: (i) the
Grantee contacted, called on, serviced or did business with during the Grantee’s
employment with the Company; (ii) the Grantee learned of as a result of the
Grantee’s employment with the Company; or (iii) about whom the Grantee received
Confidential Information. This restriction applies only to business which is in
the scope of services or products provided by the Company.


(d)Non-Recruitment. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, on behalf of the Grantee or on behalf of any
other person or entity, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, or attempt to hire, solicit, induce, recruit,
engage, go into business with, or encourage to leave or otherwise cease his/her
employment with the Company, any individual who is an Employee or independent
contractor of the Company or who was an Employee or independent contractor of
the Company within the twelve (12) month period prior to the Grantee’s
termination of employment.


(e)Non-Disparagement. The Grantee agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, during the Grantee’s
employment and after the Grantee’s Separation from Service for any reason, the
Grantee shall not in any way disparage, libel or defame the Company, its
business or business practices, its products or services, or its stockholders,
managers, officers, directors, Employees, investors or


6



--------------------------------------------------------------------------------




Affiliates. Nothing in this Section 10(e) is intended to interfere with the
Grantee’s right to engage in the conduct set forth in Section 10(a)(ii) or
(iii).


(f)Remedies. By acceptance of this Agreement, the Grantee acknowledges that the
geographic scope and duration of the restrictions and covenants contained in
this Section 10 are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the Grantee’s
level of control over and contact with the business in the Restricted Territory;
and (iii) the amount of compensation and Confidential Information that the
Grantee is receiving in connection with the Grantee’s employment with the
Company. If the Grantee violates any of the restrictions contained in this
Section 10, the Restricted Period shall be suspended and shall not run in favor
of the Grantee until such time that the Grantee cures the violation to the
satisfaction of the Company and the period of time in which the Grantee is in
breach shall be added to the Restricted Period applicable to such covenant(s).
Further, by executing this Agreement, the Grantee acknowledges that the
restrictions contained in this Section 10, in view of the nature of the
Company’s businesses, are reasonable and necessary to protect their legitimate
business interests, business goodwill and reputation, and that any violation of
these restrictions would result in irreparable injury and continuing damage to
the Company. Accordingly, by executing this Agreement, the Grantee acknowledges
and agrees that, in the event of the Grantee’s breach or threatened breach of
the provisions in this Section 10, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining the Grantee from the
commission of such breach or threatened breach, without the necessity of
establishing irreparable harm or the posting of a bond, and to recover from the
Grantee damages incurred by the Company as a result of the breach, as well as
the Company’s attorneys’ fees, costs and expenses related to such breach or
threatened breach. In addition, in the event the Grantee violates any of the
restrictions contained in this Section 10, all benefits under this Agreement
shall immediately cease, no additional Shares will be due to the Grantee
pursuant to this Agreement, the Vested Units shall be forfeited, and, to the
extent the Grantee has previously received Shares pursuant to this Agreement,
upon written demand by the Company, the Grantee must immediately repay the
Company the Shares previously received (or the value thereof as of such date, if
the Shares have been sold or otherwise disposed of by the Grantee). Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs. The existence of any claim or cause of action by the Grantee against
the Company, whether predicated on this Agreement, the Plan or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in this Section 10, or preclude injunctive relief.


11.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter,
provided that if the Grantee is a participant in the CIC Plan, neither this
Agreement nor the Plan shall supersede or replace the CIC Plan. The Grantee
acknowledges that the Grantee is relying solely on the Grantee’s own judgment in
entering into this Agreement, and not on any communications, promises, or
representations of the Company or its agent, except as expressly contained in
this Agreement. The Committee may amend this Agreement without the Grantee’s
consent provided that it concludes that such amendment is not materially adverse
to the Grantee, or is permitted under Section 20 of the Plan. Except as provided
by the immediately preceding sentence, no change or modification of this
Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties.




7



--------------------------------------------------------------------------------




12.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).


13.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Grantee, as the case may be, at the addresses set forth below (or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith):


(i)
Notice to the Company shall be sent by mail, return receipt requested, or by
recognized overnight courier, addressed and delivered as follows: Arcosa, Inc.,
500 N. Akard St., Suite 400, Dallas, TX 75201, Attention: Sr. Director – Total
Rewards, with a copy to Attention: Chief Legal Officer.



(ii)
Notice to the Grantee shall be sent electronically to the Grantee’s Company
e-mail address or, in hard copy addressed and delivered to the Grantee’s address
then on file with the Company.



14.
Restrictions on Transfer.



The Restricted Stock Units may not be sold, assigned transferred, pledged or
otherwise disposed of or encumbered until the Restricted Stock Units have
vested, and Shares have been delivered to the Grantee in accordance with Section
4, except by will or by the laws of descent and distribution.


15.
Section 409A of the Code.



The parties intend this Agreement to be exempt from or compliant with the
requirements of Section 409A of the Code and agree to interpret this Agreement
at all times in accordance with such intent. Without limiting the generality of
the foregoing, the term “termination of employment” or any similar term under
the Agreement will be interpreted to mean a “separation from service” within the
meaning of Section 409A of the Code to the extent necessary to comply with
Section 409A of the Code. Notwithstanding the foregoing, the Company makes no
representations, warranties, or guarantees regarding the tax treatment of this
Agreement under Section 409A of the Code or otherwise, and has advised the
Grantee to obtain his or her own tax advisor regarding this Agreement.


16.
Acceptance.



The grant of the Restricted Stock Units under this Agreement is subject to and
conditioned upon the Grantee’s electronic acceptance of the terms hereof.


* * * * * * * *






8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.
        
ARCOSA, INC.






By:                            
Name:                            
Title:                            






GRANTEE






                                                    
                        


















Signature Page to
Performance-Based Restricted Stock Unit Grant Agreement



--------------------------------------------------------------------------------





APPENDIX


PERFORMANCE LEVEL AND METRICS


Performance Period: January 1, 20XX – December 31, 20XY








Appendix to
Performance-Based Restricted Stock Unit Grant Agreement

